    Case: 3:16-cv-00085-RAM-RM Document #: 202 Filed: 08/04/21 Page 1 of 3




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

DLJ MORTGAGE CAPITAL, INC.,     )
                                )
                 Plaintiff,     )
                                )
                 v.             )                   Case No. 3:16-cv-0085
                                )
ANA SHERIDAN, ROY SHERIDAN,     )
DEPARTMENT OF TREASURY-INTERNAL )
REVENUE SERVICE,                )
                                )
                 Defendants.    )
                                )

                                          ORDER
       BEFORE THE COURT is the motion of non-party FirstBank Puerto Rico (“FirstBank
PR”) seeking attorneys’ fees from Roy Sheridan. (ECF No. 160.) On January 8, 2021, the
Magistrate Judge issued a report and recommendation recommending that the Court deny
the motion. (ECF No. 194.) For the reasons outlined below, the Court will adopt the report
and recommendation of the Magistrate Judge and deny FirstBank PR’s motion.
                        I. FACTUAL AND PROCEDURAL HISTORY
       DLJ Mortgage Capital, Inc., (“DLJ”) initiated this action against Ana Sheridan and Roy
Sheridan for debt and foreclosure on October 20, 2016.
       On June 11, 2018, one week prior to the scheduled trial in this matter, Roy Sheridan
identified Patrickson Thomas (“Thomas”)—a FirstBank PR employee—as a possible witness
for the first time. Thereafter, on June 12, 2018, Roy Sheridan served a subpoena on Thomas
which commanded his presence to appear and testify at the July 18, 2018 trial in this matter.
On the same date, DLJ filed a motion in limine to exclude all evidence and witnesses not
previously disclosed, including Thomas. Additionally, on June 15, 2018, FirstBank PR moved
to quash the subpoena served on Thomas.
       On June 18, 2018, the magistrate judge held a hearing on the motion in limine and the
motion to quash. The magistrate judge found in favor of DLJ on the motion in limine. As a
consequence, the magistrate judge found the motion to quash to be moot.
     Case: 3:16-cv-00085-RAM-RM Document #: 202 Filed: 08/04/21 Page 2 of 3
DLJ Mortgage Capital, Inc. v. Sheridan, et al.
Case No. 3:16-cv-85
Order
Page 2 of 3

         Subsequently, on June 21, 2018, FirstBank PR filed a motion seeking attorneys’ fees
(the “fee petition”) incurred in connection with its motion to quash. FirstBank PR’s fee
petition seeks an award of attorneys’ fees in the amount of $3,030. Roy Sheridan filed an
opposition to FirstBank PR’s motion on July 5, 2018. Thereafter, FirstBank PR filed a reply
on July 13, 2018.
         On October 1, 2018, the Court referred FirstBank PR’s fee petition to the Magistrate
Judge for a Report and Recommendation. On January 8, 2021, the Magistrate Judge issued
her Report and Recommendation. The Magistrate Judge determined that fee petition should
be denied because there had been no finding that the subpoena was facially deficient and she
could not conclude that the subpoena was either unreasonable or unduly burdensome. The
parties filed no objections to the Magistrate Judge’s January 8, 2021 Report and
Recommendation.
                                                 II. DISCUSSION
         Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”).
         When no objection to a magistrate’s report and recommendation is made, the district
court reviews the report and recommendation for plain error. See Henderson v. Carlson, 812
F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the
absence of objections, the district court to review the magistrate’s report before accepting it,
we believe that the better practice is for the district judge to afford some level of review to
dispositive legal issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676,
680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x 125 (3d Cir. 2008)(explaining that, by failing to
object to a portion of a report and recommendation, the litigant “waived its right to have this
Court conduct a de novo review,” and that in those circumstances, “the scope of [the court’s]
review is far more limited and is conducted under the far more deferential standard of ‘plain
error’ ”).
     Case: 3:16-cv-00085-RAM-RM Document #: 202 Filed: 08/04/21 Page 3 of 3
DLJ Mortgage Capital, Inc. v. Sheridan, et al.
Case No. 3:16-cv-85
Order
Page 3 of 3

         Here, the parties did not file any objections to the Magistrate Judge’s January 8, 2021
Report and Recommendation. As such, the Court reviews the Magistrate Judge’s January 8,
2021 Report and Recommendation for plain error.
         Having reviewed the record and the Report and Recommendation, the Court finds no
error, let alone plain error.
         The premises considered, it is hereby
         ORDERED that the January 8, 2021 Report and Recommendation, ECF No. 194, is
ADOPTED; it is further
         ORDERED that FirstBank PR’s motion for attorneys’ fees, ECF No. 160 is DENIED; and
it is further
         ORDERED that FirstBank PR’s motion, ECF No. 190, for a ruling on its motion for
attorneys’ fees is MOOT.




Dated: August 4, 2021                               /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    Chief Judge
